Exhibit 10.3

CONSTANT CONTACT, INC.

Restricted Stock Unit Agreement

Under 2012 Inducement Award Plan

(Time-Based Vesting)

AGREEMENT made between Constant Contact, Inc., a Delaware corporation (the
“Company”), and                      (“you”) as of this          day of June,
2012 (the “Effective Date”), immediately after the closing of the transactions
contemplated by that certain Agreement and Plan of Merger by and among the
Company, Match Acquisition Corporation, SinglePlatform, Corp. and the
Stockholder Representative (as defined therein), dated as of June 12, 2012.

For valuable consideration, receipt of which is acknowledged, the Company and
you agree as follows:

 

1. Grant of RSUs.

Effective as of the Effective Date, and subject to the terms and conditions set
forth in this Agreement and in the Constant Contact, Inc. 2012 Inducement Award
Plan (the “Plan”), the Company has granted you Restricted Stock Units (“RSUs”)
providing you with the right to receive                      shares of common
stock (“Common Stock”), $0.01 par value per share, of the Company (the
“Shares”).

 

2. Vesting and Forfeiture.

(a)        While you remain employed by, or engaged to provide services on an
individual basis to, the Company, 30% of the RSUs will vest on the first
anniversary of the Effective Date, 35% of the RSUs will vest on each of the
second and third anniversaries of the Effective Date, such that 100% of the RSUs
will be fully vested on the third anniversary of the Effective Date. The date
upon which any of the RSUs vest will be considered a “Vesting Date” for the RSUs
that vest on that date. Any fractional Shares that would otherwise vest as of a
particular date will be rounded down and carried forward to the next Vesting
Date until a whole Share can be issued.

(b)        In the event of a Change of Control (as defined below),
notwithstanding anything herein to the contrary, immediately prior to the
closing of the Change of Control, 50% of the then outstanding and unvested RSUs
shall automatically vest and the date on which the closing of such Change of
Control occurs shall be a Vesting Date for purposes of this Agreement. Any then
outstanding and unvested RSUs (after giving effect to the foregoing sentence)
shall continue to vest as set forth in Section 2(a) above until 100% of the RSUs
are vested, subject to the continuation of your employment or other service
providing relationship with the Company, or its successor. Notwithstanding the
foregoing provisions of Sections 2(b) and 2(c), if the Change of Control is also
a Reorganization Event, the provisions of Section 7(b)(2) of the Plan shall also
apply to the RSUs.

(c)        If, following a Change of Control, your employment or other service
providing relationship with the Company is terminated by the Company, or its
successor, without Cause (as defined below) prior to the one year anniversary of
the date on which the closing of such Change of Control occurs, 100% of the then
outstanding and unvested RSUs shall automatically vest and



--------------------------------------------------------------------------------

the effective date of the termination of your employment or other service
providing relationship shall be a Vesting Date for purposes of this Agreement.
Notwithstanding the foregoing, and solely to the extent necessary to avoid the
penalty provisions under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), if the Vesting Date occurs because of your termination
of employment and if the Company determines that you are a “specified employee”
as defined under Section 409A, then the distribution of newly vested Shares
shall be delayed until the earlier of (i) the date that is six months plus one
day after the date of termination and (ii) the 10th day after your date of
death.

(d)        Absent any contrary provision in the Plan or any other applicable
plan or agreement, if you cease to be employed by, or engaged to provide
services on an individual basis to, the Company for any reason or no reason, you
will immediately and automatically forfeit all rights to any of your RSUs that
have Vesting Dates after the date your employment or engagement with the Company
ends.

(e)        For the purposes of this Agreement:

    (1)        “Change of Control” shall mean (i) the consolidation or merger of
the Company with or into any other corporation or other entity (other than a
merger or consolidation in which all or substantially all of the individuals and
entities who were beneficial owners of the outstanding securities entitled to
vote generally in the election of directors of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities entitled to vote generally in the election of directors
of the resulting, surviving or acquiring corporation in such transaction),
(ii) the sale of all or substantially all of the properties and assets of the
Company as an entirety to any other person, or (iii) the sale or transfer, in a
single transaction or series of related transactions, of outstanding capital
stock representing at least a majority of the voting power of the outstanding
capital stock of the Company immediately following such transaction; provided
that if any portion of the RSUs is then subject to Section 409A, any resulting
distribution of the covered shares will be delayed to comply with Section 409A
unless the Change of Control is also a change in ownership or effective control
of the Company (within the meaning of Treasury Regulation Section 1.409A-3(g)(5)
or any successor regulation.

    (2)        If you are party to an employment, consulting or severance
agreement with the Company that contains a definition of “cause” for termination
of employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement. Otherwise, “Cause” shall mean willful misconduct by
you or your willful failure to perform your responsibilities to the Company
(including, without limitation, breach by you of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between you and the Company), as determined by the Company,
which determination shall be conclusive. You shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after your
resignation, that discharge for Cause was warranted.



--------------------------------------------------------------------------------

3. Issuance of Shares.

Subject to the terms and conditions of this Agreement (including any Withholding
Tax obligations), after each Vesting Date, the Company will issue to you (or
your estate, or an account at a brokerage firm designated by the Company),
within three (3) business days following such Vesting Date, one Share for each
RSU that vested on such Vesting Date. Until each applicable Vesting Date, you
will have no rights to any Shares, and until the Company delivers the Shares to
you, you will not have any rights associated with such Shares, including without
limitation voting rights, dividends or dividend equivalents.

 

4. Transferability.

The RSUs and Shares they represent may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred by the laws of descent and distribution or as otherwise permitted
under the Plan. You may only transfer the Shares that may be issued pursuant to
this Agreement following a Vesting Date that covers them.

 

5. Withholding Taxes.

(a)        You acknowledge that you have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
actions contemplated by this Agreement. You affirm that you are relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents.

(b)        The Company’s obligation to deliver Shares to you upon or after the
vesting of the RSUs shall be subject to your satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements, as determined
by the Company (“Withholding Taxes”).

(c)        You acknowledge and agree that the Company has the right to deduct
from payments of any kind otherwise due to you any Withholding Taxes to be
withheld with respect to the actions contemplated by this Agreement.

(d)        Without limiting the generality of the foregoing Section 5(c), except
as provided in the next sentence, the Company shall withhold a number of Shares
issuable in payment of any vested RSUs having a Fair Market Value, as of the
Vesting Date of such RSUs, equal to the Withholding Taxes with respect to such
RSUs. If the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such Withholding Taxes in such method,
the Company may satisfy such Withholding Taxes by any one or combination of the
following methods: (i) by requiring you to pay such Withholding Taxes in cash or
by check; (ii) by deducting such Withholding Taxes out of any other compensation
otherwise payable to you by the Company; and/or (iii) by allowing you to
surrender shares of Common Stock which (x) in the case of shares initially
acquired from the Company (upon exercise of a stock option or otherwise), have
been owned by you for such period (if any) as may be required to avoid a charge
to the Company’s earnings, and (y) have a Fair Market Value on the date of
surrender equal to such Withholding Taxes. The Company is hereby authorized to
take such actions as are necessary to effect the withholding of any and all such
Withholding Taxes in accordance with



--------------------------------------------------------------------------------

this Section 5(d). For purposes of this Section 5(d), the “Fair Market Value” of
a Share as of any date shall be equal to the last reported sale price of the
Common Stock on the NASDAQ Stock Market (or any other stock exchange or
over-the-counter market on which the Company’s Common Stock is then traded) on
such date.

 

6. Securities Laws.

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and you may not sell, assign, transfer or
otherwise dispose of, any shares of Common Stock received as payment of the
RSUs, unless (a) there is in effect with respect to the shares of Common Stock
received as payment of the RSUs a registration statement under the Securities
Act of 1933, as amended, and any applicable state or foreign securities laws or
an exemption from such registration, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body that the Compensation
Committee (the “Committee”) of the Company’s Board of Directors, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing Common Stock received as payment of the RSUs, as may be deemed
necessary or advisable by the Company to comply with such securities law or
other restrictions.

 

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to you with this Agreement. Any capitalized terms used in this
Agreement but not otherwise defined in the Agreement shall have the same meaning
as in the Plan.

 

8. Miscellaneous.

(a)        Section 409A. This Agreement is intended to comply with the
requirements of Section 409A and shall be construed consistently therewith. In
any event, the Company makes no representation or warranty and will have no
liability to you or any other person, other than with respect to payments made
by the Company in violation of the provisions of this Agreement, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of that section.

(b)        Unsecured Creditor. This Agreement shall create a contractual
obligation on the part of Company to make payment of the RSUs credited to your
account at the time provided for in this Agreement. Neither you nor any other
party claiming an interest in the RSUs or related stock hereunder shall have any
interest whatsoever in any specific assets of the Company. Your right to receive
payments hereunder shall be that of an unsecured general creditor of Company.

(c)        Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.



--------------------------------------------------------------------------------

(d)        Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company or the Committee.

(e)        Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and you and its and your respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(f)        Notice. Except as provided in Section 8(i), all notices required or
permitted hereunder shall be in writing or provided and deemed effectively given
upon personal delivery or five calendar days after deposit in the United States
Post Office, by registered or certified mail, postage prepaid, addressed to the
other party hereto at, for the Company, its primary business address (attention:
Chief Human Resources Officer / General Counsel) and, for you, at your home
address as reflected in the records of the Company, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 8(f).

(g)        Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h)        Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

(i)        Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan or awards granted
under the Plan by electronic means or to request your consent to participate in
the Plan by electronic means or allow you to provide notices by electronic
means. You hereby consent to receive such documents by electronic delivery and,
if requested, you agree to participate in the Plan through anon-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

(j)        Your Acknowledgments. You acknowledge that you: (i) have read this
Agreement; (ii) have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iii) understand the terms and
consequences of this Agreement; and (iv) are fully aware of the legal and
binding effect of this Agreement.

[Signatures on Pages Following]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this grant to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

CONSTANT CONTACT, INC.

By:                                                                 
                

Name:                                                                           

Title:                                            
                                

Dated:                             



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

By signing below (or by accepting the foregoing grant through such other means
as may be established by the Company or its third-party administrator from time
to time), I hereby accept the foregoing grant and agree to the terms and
conditions thereof and acknowledge receipt of a copy of the Plan.

 

PARTICIPANT:  

Address:  

     

Dated:                             